Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The currently cited art is the combination of Muratani, Hirofumi (2002/0071593 A1), Kaasila et al. (2004/0186817 A1), and Scott et al. (2002/0000998 A1). Muratani discloses transforming pixel values of images as they are transmitted from a base space to a target space by an optimum parameter (0184, 0216-0217). Kaasila teaches that different scaling ratios may be used with different components on a display (0441). Scott teaches displaying multiple containment areas in a layout, where at least one containment area maintains the same aspect ratio as the display while other containment areas have different aspect ratios (0098). 
Additionally, newly found reference Nitta et al. (2009/0003731 A1) teaches determining aspect ratios for multiple elements to preserve their collective layout (0207). Newly found reference Turcotte et al. (2013/0055055 A1) teaches first applying layout optimization to photographs and then allowing adjustments to individual aspect ratios of the photographs (0060). Notably, the references do not address multiple aspect ratios applied to two elements for the specific purposes of 1) maintaining the aspect ratio of a first element and 2) preserving the layout of the second element as required in the amended independent claims. 
Neither the references cited nor any newly found reference teaches the limitations of independent claims 1, 10, and 17 as a whole. Therefore, claims 1, 10, and 17 are allowable over the prior arts of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




ASHLEY M. FORTINO
Examiner
Art Unit 2143



/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143